 



Exhibit 10.01
July 23, 2007
Mr. Paul Dal Santo

Dear Paul;
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you in
the position of Chief Operating Officer (COO) reporting to Steve Tirado starting
August 20, 2007. The terms of our offer and the benefits currently provided by
the Company are as follows:

1.   Your salary will be $350,000 per year and will be subject to annual review.
Your target bonus under the terms of the Company’s 2007 Bonus Plan and future
incentive compensation plans is expected to be 45% of your base compensation,
which amount is subject to change in the final discretion of the Compensation
Committee of the Company’s Board of Directors. Bonus payments under the 2007
Bonus Plan and future incentive compensation plans shall be based on the
achievement of Company and personal performance objectives. For 2007 only in
February 2008, the Company shall pay you a bonus pro rated for the portion of
the 2007 fiscal year during which your are an employee of the Company. This
bonus payment shall be offset by any amounts paid or payable to you under the
terms of the Company’s 2007 Bonus Plan or other incentive compensation plan for
the 2007 fiscal year. You will be eligible to participate in the regular health
insurance and other employee benefit plans established by the Company for its
employees from time to time.       In addition, we will pay you a $100,000
(gross) bonus payable after your start with the company and $100,000 (gross) for
relocation assistance to be used at your discretion. This relocation assistance
will be payable after your start with the company provided you move to the San
Francisco Bay area within six (6) months of starting your employment. In the
event that before the first anniversary of your start date with the company you
voluntarily terminate your employment with the company or your employment is
terminated with cause both the bonus and relocation assistance are immediately
repayable to the company in full.   2.   As an employee of the Company you will
have access to certain Company confidential information and you may, during the
course of your employment, develop certain information or inventions which will
be the property of the Company. During the period that you render services to
the Company, you agree to not engage in any employment, business or activity
that is in any way competitive with the business or proposed business of the
Company. You will disclose to the Company in writing any other gainful
employment, business or activity that you are currently associated with or
participate in that competes with the Company. To protect the interest of the
Company, you will need to sign the Company’s standard “Employee Inventions and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not wish you to bring any confidential or proprietary
material of any former employer or to violate any other obligations you may have
to your former employer. You represent that your signing of this offer letter,
agreement(s) concerning stock options granted to you under the Plan (as defined
below) and the Company’s Employee Invention Assignment and Confidentiality
Agreement and your commencement of employment with the Company will not violate
any agreement currently in place between yourself and current or past employers.
  3.   We will recommend that the Board approve a grant to you, contingent on
you accepting your new role as COO, of stock options in the amount of 200,000
shares of the Company’s Common Stock. The grant date for such grant of stock
options shall be the first 15th day of the calendar month after you commence
work at the Company, and the exercise price for such grant shall be the closing
price on such grant date. Provided you continue to provide services to the
Company, the stock options will become vested and exercisable with respect to
25% of the total

 



--------------------------------------------------------------------------------



 



    shares granted on the 12 month anniversary date of the grant date, and
thereafter on the 15th day of each succeeding month an additional 2.083% of the
total shares granted under the stock option will become vested and exercisable.
However, the grant of such stock options by the Company is subject to the
Board’s approval and this promise to recommend such approval is not a promise of
compensation, and is not intended to create any obligation on the part of the
Company. Further details on the Company’s stock option plan and on any specific
stock option grant to you will be provided upon approval of such stock option
grant by the Board.   4.   This offer of employment is made to you in
confidence, and we ask that you not disclose its terms to anyone outside your
immediate family. If you do disclose any of its terms to such a family member,
please caution him or her that such information is confidential and must not be
disclosed to anyone.   5.   While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason or no reason, at any time and without
cause or prior notice. Any statements or representations to the contrary (and,
indeed, any statements contradicting any provision in this letter) should be
regarded by you as ineffective. Further, your participation in any stock option
or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time. The at-will nature of your
employment with the Company may only be changed in a written agreement signed by
the Company’s CEO.   6.   Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three business
days of starting your new position you will need to present documentation
confirming your identify and demonstrating that you have authorization to work
in the United States. If you have questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, you may contact our Human
Resource department.   7.   Please also note that due to United States export
control laws, the Company may need to make inquiries into your citizenship if
you will have probable or actual contact with certain technology and/or source
code. Should the Company determine that you will have probable or actual contact
with certain technology and/or source code, and should you be a citizen of an
embargoed country under United States export control laws, this may have a
material effect on the terms and conditions of your employment with the Company.
  8.   You and the Company agree to submit to mandatory and exclusive binding
arbitration any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining injunctive relief from a court having jurisdiction
over the parties for any alleged violation of the Employee Invention Assignment
and Confidentiality Agreement. Such arbitration shall be conducted through JAMS
in the State of California, Santa Clara County, before a single arbitrator, in
accordance with the JAMS Employment Arbitration Rules and Procedures in effect
at that time. The arbitrator must decide all disputes in accordance with
California law and shall have power to decide all matters, including
arbitrability. You will bear only those costs of arbitration you would otherwise
bear had you brought a covered claim in court. When the arbitrator has issued a
decision, judgment on that decision may be entered in any court having
jurisdiction thereof. We each understand and agree that we are waiving a trial
by jury. However, this arbitration provision shall not affect your right to file
an administrative claim before any government agency where, as a matter of law,
the parties may not restrict the Employee’s ability to file an administrative
claim with said agency (by way of example, claims before the Equal Employment
Opportunity Commission and the National Labor Relations Board). Otherwise, the
parties agree that arbitration shall be the exclusive remedy for administrative
claims.   9.   This offer will remain valid until Tuesday, July 26, 2007. If you
decide to accept our offer please sign the enclosed copy of this letter in the
space indicated and return it to the Human Resource department. Your signature
will acknowledge that you have read and understood and agreed to the terms and
conditions of this offer and the attached documents. Should you have anything
else that you wish to discuss, please do not hesitate to call.       Paul, we
look forward to you joining Silicon Image, Inc and developing a strong working
relationship with you in your new role.

 



--------------------------------------------------------------------------------



 



Sincerely,

     
/s/ Doug Haslam
   
 
   
Doug Haslam
Vice President, Human Resources
Silicon Image, Inc
   

My signature below indicates acceptance of the terms and conditions of this
offer and acknowledgement that I have read and understood the terms and
conditions of this offer. I further acknowledge that no other commitments or
representations were made to me as part of my employment offer except as
specifically set forth herein.

       
/s/ Paul Dal Santo
  7/25/07  
 
     
Paul Dal Santo
  Date  

 